Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 16 -20 in the reply filed on 03/01/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1- 4, 7, 9 -13, and 16 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claims 1-4, 9-13, and 16 - 20 is a relative term which renders the claim indefinite.  The term “high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation about 5-10%, and the claim also recites about 5-8% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 12, and 17 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/100050A1.
Regarding claims 1- 8, WO2015/10050 discloses a composition comprising a first mineral, a second mineral, and a binder, wherein the first mineral comprises at least one of diatomaceous earth and natural glass(perlite), and the second mineral has an aspect ratio greater than about 2:1(abstract). 
The ratio of the first mineral to the second mineral may range from 1:99 to 99:1 by weight ([0006]).
The second mineral may include at least one of mica, talc, clay, kaolin, smectite, wollastonite, and calcium carbonate. The second mineral may have a d50 ranging from 10 to 70 microns ([0031]). A commercially available mica, IMERYS 4-K™, muscovite 
The binder may include at least one of an inorganic binder, an organic binder, or an organic-to-inorganic binder ([0032]).
The amount of binder  to  the  blend  of  the  first mineral and  the  second  mineral  can  be  10:100 ([0077] and table  1). 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). For example, the first  mineral  amount  can  be  95 parts,  the  second  mineral  can  be  5  parts  and  the  inorganic  binder  can  be  10  parts.  Thus, it appears that the percentages of the three components  are  read  on the  claims.  
Regarding claims 9 -11, the  first  mineral  amount  can  be  99 parts,  the  second  mineral  can  be  1 part  and  the  inorganic binder  can  be  10  parts. Thus,  
it appears that the percentage of the three components are read on the claims.  “about” permits  some  tolerance.
Regarding claim 12, the inorganic binder may include a magnesium aluminum silicate clay ([0032]).
Regarding claim 17, the binder may include at least one of an inorganic binder, an organic binder, or an organic-to-inorganic binder ([0047]). Thus using  about   half  amount  of  organic  binder   is  within the  skill  of  one  of  ordinary skill in the art. When faced with a mixture, one of ordinary skill in the art would be motivated by common 
Regarding claim 18, the second mineral may include at least one of mica, talc, clay, kaolin, smectite, wollastonite, and calcium carbonate. Thus using about 1:1 ratio  of mixture of second  mineral  is  within the  skill  of  one  of  ordinary skill in the art. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).	
Regarding claim 19, perlite has a higher content (such as about 2 to about 5% by weight) of chemically-bonded water ([0064]).
Claim 1, 3 – 4, 9-12 and 16 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5911269.
Regarding claim 1, 3, 9 -12,and 16, US5911269 discloses a composition comprising about 80% to about 90% sand-based aggregate of silica sand, about 0.5% 
Regarding  claim  17, the binder used may be any of numerous conventional core and mold binder systems such as phenolic hot box, phenolic urethane, furan, sodium silicate including ester and carbon dioxide system, polyester binders, acrylic binders, alkaline binders, epoxy binders, and furan warm box systems. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).	
It is known in the art that some foundries have sprayed solutions containing zircon or graphite onto the exterior surfaces of cores and molds.
Regarding claims 4 and 20, US5911269 discloses a composition comprising about 80% to about 90% sand-based aggregate of silica sand, about 0.5% to about 10.0% of a binder and 1% red talc (B.O.S).
.
Claims 13, 16  and  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5911269 as applied to claim 1 above, and further in view of EP279031A.
US5911269 discloses a composition comprising about 80% to about 90% sand-based aggregate of silica sand, about 0.5% to about 10.0% of a binder and a lithium-containing additive in the aggregate of a sufficient amount to provide about 0.001% to about 2.0% of lithia in the aggregate (lepidolite).
But it  is  silent  about  using the  bentonite  clay  as  binder  as  applicant  set  forth  in the  claim.
EP279031A discloses that graphite coated bentonite used as binder in the moulding sand can increase the water adsorption. It has excellent shearing properties and improves the strength of the compacted sand-binder mixture during the foundry process (abstract).
Thus, it would  have  been  obvious  to  one  of  ordinary  skill  in the  art  to  use  the  bentonite  clay  as  the  binder  as  applicant set  forth  in the claim before the  effective  filing  date  of  the  instant  application,  motivated  by the  fact  that   that EP  discloses  that  EP279031A discloses that graphite coated bentonite used as binder in the moulding sand can increase the water adsorption. It has excellent shearing 
Regarding claim 20, US5911269 discloses a composition comprising about 80% to about 90% sand-based aggregate of silica sand, about 0.5% to about 10.0% of a binder and 1% red talc (B.O.S)(col. 1, lines 48-49; table 3; col. 3, line 55- col. 4, line 13).
But it  is  silent  about  using the  bentonite  clay  as  binder  as  applicant  set  forth  in the  claim.
EP279031A discloses that graphite coated bentonite used as binder in the moulding sand can increase the water adsorption. It has excellent shearing properties and improves the strength of the compacted sand-binder mixture during the foundry process (abstract).
Thus, it would  have  been  obvious  to  one  of  ordinary  skill  in the  art  to  use  the  bentonite  clay  as  the  binder  as  applicant set  forth  in the claim before the  effective  filing  date  of  the  instant  application,  motivated  by the  fact  that   that EP  discloses  that  EP279031A discloses that graphite coated bentonite used as binder in the moulding sand can increase the water adsorption. It has excellent shearing properties and improves the strength of the compacted sand-binder mixture during the foundry process (abstract).
Claims 1-13, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4059453 alone or further  in  view of “GENERAL PROPERTIES OF MUSCOVITE GROUND MICA” to Tracons.
Regarding claims 1- 7, 9-13 and 20, US4059453 discloses a composition comprising 

    PNG
    media_image1.png
    139
    453
    media_image1.png
    Greyscale

The finely divided, refractory substances to be used for the purpose of the invention are known refractory oxides or silicates, such as for example electrofusion products on the basis of aluminum oxide, silicon dioxide, zirconium oxide, mullite or the like, or minerals such as, for example, zirconium silicate, sillimanite, chromium-containing sands or quartz sand, or other such substances, as the sole component or in mixtures with one another (col. 4, lines 53-61).
Substances are used as anti-settling and thixotropic agents which are known in the painting art as thixotropic or thickening agents, such as bentonites, talc, mica, or mixtures of these substances or substances of similar structure. The amount of these agents to be added may vary widely according to the density or the nature and quantity of the refractory substance and of the binding agent plus solvent (col. 5, lines 20-34). Using same  amount  of  bentonites  and  mica  is  obvious. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).The reference differs 
Bentonite can be  read  on the  binder  since the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In  the  alterative, Tracons  discloses  that  muscovite mica   with  an  aspect  ratio  of  20-70 is  suitable  to  be  used  as anti-settling material.
Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to  use  mica  of  Tracons,  motivated  by the  fact  that US4059453 discloses that substances are used as anti-settling and thixotropic agents which are known in the painting art as thixotropic or thickening agents, such as bentonites, talc, mica, or mixtures of these substances or substances of similar structure and Tracons discloses  that  mica   with  an  aspect  ratio  of  20-70 is  suitable  to  be  used  as anti-settling material.
Regarding claim 8, Tracons discloses that the mica has a size of 10-5000 micron.
Regarding claims 17 and 18, solvent is an alcohol (claim3)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4059453 alone or  the  combination  teaching  of US4059453 and  “GENERAL .
US4059453 alone or the combined teaching  of US4059453 and Tracons discloses the  composition set  forth  above.
But it  is  silent  about  using the  graphite  as  applicant  set  forth  in the  claim.
EP279031A discloses that graphite coated bentonite in the moulding sand can increase the water adsorption. It has excellent shearing properties and improves the strength of the compacted sand-binder mixture during the foundry process (abstract).
Thus, it would  have  been  obvious  to  one  of  ordinary  skill  in the  art  to  use  the  bentonite  clay treated  with  graphite before the  effective  filing  date  of  the  instant  application,  motivated  by the  fact  that that  EP279031A discloses that graphite coated bentonite used as binder in the moulding sand can increase the water adsorption. It has excellent shearing properties and improves the strength of the compacted sand-binder mixture during the foundry process (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731